UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                    03/16/20
XIAMIN ZENG,

                                      Plaintiff,                           ORDER

                        -against-                                  19-CV-3218 (JGK) (KHP)


 JOHN CHELL, et al.,


                                      Defendants.


KATHARINE H. PARKER, United States Magistrate Judge.

        For the telephonic conference currently scheduled for April 23, 2020, the parties are

directed to call into the Court conference line at (866) 434-5269, Code: 4858267 at the

appropriate time.

        The Clerk of Court is respectfully requested to mail a copy of this order to the Pro-se

Plaintiff.




Dated: New York, New York
       March 16, 2020
                                             SO ORDERED.



                                             ________________________________
                                             KATHARINE H. PARKER
                                             United States Magistrate Judge
